 



EXHIBIT 10.19
SAFEGUARD SCIENTIFICS, INC.
COMPENSATION SUMMARY – NON-EMPLOYEE DIRECTORS
During 2006, non-employee directors were compensated for their service as a
director as shown in the table below:

          Compensation Item   Amount
Annual Board Retainers:
       
Chairman of the Board
  $ 50,000  
Other Directors
    35,000  
Additional Annual Chair Retainers:
       
Audit Committee Chair
    10,000  
Compensation Committee Chair
    7,500  
Nominating & Corporate Governance Committee Chair
    5,000  
Meeting Attendance Fees:
       
Board
    2,000  
Committee
    1,500  

Effective January 1, 2007, the annual retainer for the Audit Committee Chair was
increased to $15,000.
We also reimburse non-employee directors for expenses they incur to attend Board
and Committee meetings.
Each non-employee director receives an initial option grant to purchase 50,000
shares of Safeguard common stock upon initial election to the Board. Each
non-employee director also receives an annual service option grant to purchase
25,000 shares. Directors’ options have an eight-year term. Initial option grants
vest 25% each year starting on the first anniversary of the grant date. Annual
service option grants vest 100% on the first anniversary of the grant date. The
exercise price is equal to the fair market value of a share of our common stock
on the grant date.
Safeguard maintains a Group Deferred Stock Unit Program for Directors
(“Directors’ DSU Program”) which allows each director, at his or her election,
to receive deferred stock units in lieu of retainer and meeting fees paid to
directors (“Directors’ Fees”). The deferral election applies to Directors’ Fees
to be received for the following calendar year and remains in effect for each
subsequent year unless the director elects otherwise at the end of the calendar
year preceding the year in which the services are rendered. The number of
deferred stock units awarded is determined by dividing the Directors’ Fees by
the fair market value of Safeguard’s stock on the date on which the director
would have otherwise received the Directors’ Fees. Each director also receives a
number of matching share units, based on the same fair market value calculation,
equal to 25% of the Directors’ Fees deferred. A director is always 100% vested
in Directors’ Fees deferred; the matching share units vest 100% on the first
anniversary of the date the matching share units are credited to the director’s
account. Each deferred stock unit entitles the director to receive one share of
Safeguard common stock on or about the first anniversary of the date upon which
the director leaves the Safeguard Board. A director also may elect to receive
the stock in annual installments over a period of up to five years after leaving
the Board.

